UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6652



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LIONEL S. CHAMBERLAIN, a/k/a Lonnie,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Norman K. Moon, District Judge.
(CR-97-40, CA-01-647-7)


Submitted:   July 10, 2003                 Decided:    July 16, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lionel S. Chamberlain, Appellant Pro Se. Joseph William Hooge Mott,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lionel Chamberlain seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2255 (2000) motion.         Chamberlain cannot

appeal this order unless a circuit judge or justice issues a

certificate of appealability, and a certificate of appealability

will not issue absent a “substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).         A habeas

appellant meets this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.    See Miller-El v. Cockrell,            U.S.   ,

123 S. Ct. 1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied,

534 U.S. 941 (2001). We have independently reviewed the record and

conclude   Chamberlain   has   not       made   the   requisite   showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  DISMISSED




                                     2